                                           Case 4:18-cv-07228-HSG Document 39 Filed 01/04/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DANIEL RAY LOYD,                                    Case No. 18-cv-07228-HSG
                                   8                     Petitioner,                           ORDER DENYING AS MOOT
                                                                                               REQUEST TO WITHDRAW SECOND
                                   9              v.                                           AMENDED PETITION; GRANTING
                                                                                               REQUEST FOR DOCKET SHEET
                                  10       NEIL MCDOWELL,
                                                                                               Re: Dkt. Nos. 37, 38
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner filed the above-titled pro se petition for a writ of habeas corpus pursuant to 28

                                  14   U.S.C. § 2254, challenging the validity of a judgment obtained against him in state court. This order

                                  15   addresses Petitioner’s recently filed motions.

                                  16           Petitioner has filed a motion seeking to withdraw the second amended petition filed in C No.

                                  17   20-cv-7659 HSG, and to proceed on the original petition filed in this action. Dkt. No. 37. This motion

                                  18   is DENIED as moot. Per the Court’s November 27, 2020 order (Dkt. No. 36), the operative petition in

                                  19   this action is Dkt. No. 1.1 In that same order, the Court denied Petitioner leave to docket the petition

                                  20   originally filed in C No. 20-cv-7659 HSG and docketed in this action at Dkt. No. 33. Accordingly,

                                  21   there is no need to withdraw the petition docketed at Dkt. No. 33. Dkt. No. 1 remains the operative

                                  22

                                  23   1
                                         Petitioner incorrectly states that the Court found that the operative petition states twelve
                                  24   cognizable claims for relief. Dkt. No. 37 at 1. The petition states six cognizable claims for relief:
                                       (1) the trial court erred by failing to correctly instruct the jury on the causation required for felony-
                                  25   murder and for failing to instruct the jury that if the felony-murder rule did not apply, the murder
                                       charge was governed by the provocative act murder rule; (2) the trial court erred by failing to
                                  26   instruct the jury on lesser-included offenses; (3) the trial court erred in failing to read to the jury
                                       defense counsel’s closing argument regarding proximate cause as requested by the jury; (4) the
                                  27   trial court erred by admitting petitioner’s custodial statement made after he invoked his right to
                                       counsel; (5) trial counsel rendered ineffective assistance on multiple grounds; and (6) trial
                                  28   counsel’s errors resulted in cumulative error. Dkt. No. 10. There are multiple subclaims within
                                       Claim No. 5 (ineffective assistance of counsel). Dkt. No. 1.
                                           Case 4:18-cv-07228-HSG Document 39 Filed 01/04/21 Page 2 of 2




                                   1   petition.

                                   2           Petitioner has filed a motion requesting a copy of the docket. Dkt. No. 38. The Court

                                   3   GRANTS this motion and will send Plaintiff a courtesy copy of the docket under separate cover.

                                   4           This order terminates Dkt. Nos. 37 and 38.

                                   5           IT IS SO ORDERED.

                                   6   Dated: 1/4/2021

                                   7                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                            2
